Title: To George Washington from Hugh Williamson, 5 February 1790
From: Williamson, Hugh
To: Washington, George



Friday P.M. 5th Feby 1790

Mr Williamson has taken the Liberty, in the enclosed Paper to mention the Names of Gentlemen who as he conceives would discharge the Duties of the Offices affixed to their several Names with Reputation.


In Wilmington.
Col: Read is now Collector & Jno. Walker is Naval Officer.


In Newbern
Capt: Daves is now Collector


at Beaufort
Col. Easton has long been Collecter or Naval Officer.


In Washington
Capt. Keis is now Collector.


In Edenton.
Thos Benbury is now Collector & Michl Payne is Naval Officer.


It appears strange that neither Navl Officer nor Surveyor are to be appointed in so considerable a Port of Entry. 330 Vessels entered there in 1787. No other Person offering who is better qualifyed to discharge the various Duties of that Office (Collector) perhaps it might be given at present to me one or ’tother of the Officers named.
Cambden is a new Port.
Genl Isaac Gregory is recommended as a Gentleman whose Character as Soldier and Citizen stands high in the universal Esteem of his fellow Citizens. He is a Man of respectable Property; has the full Confidence of his Country and is the constant Enemy to public Officers suspected of corrupt Practices.
The Gentlemen mentioned for Surveyors in the Ports of Delivery belonging to Edenton and Cambden Districts are the most respectable Characters in the Vicinity not concerned in Trade who would probably be willing to accept of such an Office.
There are two or three Blanks either because Mr Williamson does not at present recollect the Name of any Person living near

the Port or does not know any Person there whom he can recommend according to his Ideas of Propriety.
